Citation Nr: 9901271	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-05 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
ankle disability.

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for left wrist 
disability as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from March 21, 1944 
to December 19, 1994, with 83 days lost AWOL (absent without 
leave).  

There was a final rating action on the issues of service 
connection for back and left ankle disability in December 
1963.  In 1988 the veteran tried to reopen those claims on 
the basis of the injuries in service.  He was informed in 
February and May 1989 that new and material evidence was 
required to reopen those claims, and what would constitute 
new and material evidence.  The Board notes that the veteran 
in July 1994, indicated that his claim in 1988 was never 
finished or sent out.  There is no indication in file that 
the letters in 1989, informing the veteran of the status of 
his 1988 claim were returned or otherwise undeliverable, and 
the Board is satisfied that the veteran was provided 
appropriate information concerning new and material evidence, 
and his appellate rights, in response to his 1988 claim.  
This appeal arises from rating actions in January and March 
1996.  

The veteran provided testimony before a traveling member of 
the Board, sitting at Oakland, California, in September 1998.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals invalidated 38 C.F.R. § 3.358(c)(3), based 
on the fact the section of the regulation, which included an 
element of fault, did not properly implement 38 U.S.C.A. 
§ 1151.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veterans own willful misconduct, and such injury or 
aggravation results in additional disability or in death 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  The requirement for fault was eliminated.  In 
December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower courts decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Courts decision and to implement the 
holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claim now 
before the Board on appeal was initially filed in 1995, and 
the Board will proceed on the basis that the more restrictive 
legislative changes do not apply to this matter.

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term new and material 
evidence found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
overstepped its judicial authority by adopting a social 
security case law definition of new and material 
evidence, rather than deferring to the reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation. Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Courts 
legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened as to what 
constitutes material evidence Id. at 1363, and remanded 
the case for review under the Secretarys regulatory 
definition of new and material evidence.

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of new and material evidence applied by 
the Court under Colvin was as follows:

Evidence is new and material if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is new 
and probative (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veterans claim; it requires that there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome. 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veterans 
claim.

Id. at 1363.

In this case, the RO in the January 1996 Statement of the 
Case, addressing whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
back disability and a left ankle disability, provided the 
appellant with the provisions of 38 C.F.R. § 3.156(a).  The 
RO found that the additional evidence was not new and 
material because it was not directly relevant to the issue 
considered.  The RO explained that the 1963 determination was 
based upon the lack of objective evidence of a current 
disability of the back, apart from a congenital or 
developmental back disability.  The RO noted that the service 
medical records had already been considered in 1963 and thus 
were not new.  The RO also pointed out there was no evidence 
relevant to whether the veterans left ankle disability shown 
in 1983 was causally related to service. 

In the Supplemental Statement of the Case of July 1997, the 
RO cited the Colvin definition of new and material evidence, 
but noted that the new evidence did not demonstrate the 
claimant had a chronic back disability in service or that his 
current back disability was related to service.  The RO added 
that further the new evidence, when considered in light 
of all the evidence could not change the outcome.  The RO 
found that the new evidence gathered since 1963 showed that a 
left ankle disability resulted from a fall in 1983.  The RO 
added that this evidence also when considered in light of all 
the evidence, could not change the outcome.

The Board finds that the RO provided the appellant with the 
correct standard of what constitutes new and material 
evidence in the SOC.  Thus, the appellant was on notice of 
the correct legal standard.  The Board further finds that the 
RO effectively ruled in the alternative that the evidence 
added to the record since 1963 was not new and material under 
both 38 C.F.R. § 3.156(a) and the Colvin standard, which was 
controlling at the time the RO entered its determination but 
which has now been overturned by the Court of Appeals for the 
Federal Circuit.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (Board may rule in the alternative).  The RO found 
correctly that the copies of the service medical records 
submitted by the claimant are not new because they clearly 
were of record in 1963.  The RO also correctly pointed out 
that the other additional evidence was not material.  While 
the RO used the word probative, which was contained in 
the Colvin definition, the RO further ruled that the record 
still lacked evidence of a chronic back or ankle disability 
in service or competent evidence linking a post service back 
or ankle disability to service.  The Board finds that this 
was effectively the equivalent of concluding that the new 
evidence did not bear directly and substantially on the 
issue.  With respect to the left ankle disability, the RO 
further noted that the additional evidence, if anything, 
linked a left ankle disability to a post service injury.  
This was effectively the equivalent of ruling that the 
evidence was not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the claimant has been provided the 
correct legal standard and a decision consistent with that 
standard by the RO.  Thus, the Board finds that the claim can 
be resolved without further development or prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in not finding that 
the evidence of record supports service connection for his 
back and left ankle, based on service medical records showing 
that the problems started and were treated in service, 
continuing after service.  He also asserts that he has left 
wrist disability related to treatment by the VA in November 
1994, prior to corrective surgery in August 1995.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
provided new and material evidence to reopen claims for 
entitlement to service connection for back and left ankle 
disability; and that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for left wrist disability, 
as a result of VA medical treatment.  



FINDINGS OF FACT

1.  The RO denied service connection for back and left ankle 
disability by rating action in December 1963; a timely appeal 
was not filed and that rating action became final.

2.  The evidence submitted since December 1963 consists 
duplicate copies of service medical records that are not new 
and medical records showing post-service subjective back 
complaints, and left ankle complaints since a left heel 
injury in 1983; no competent medical evidence has been added 
to the record since 1963 showing a chronic back or left ankle 
disability in service or linking a post service back or left 
ankle disability to service, and the veterans lay 
evidentiary assertions are not competent to establish medical 
causation. 

3.  The veteran fell November 9, 1994, sustaining a 
nondisplaced distal radius fracture.

4.  In August 1995 he underwent Darrachs procedure (ulnar 
osteotomy), for left ulnocarpal impactation secondary to the 
left distal radius fracture.

5.  There is no competent medical evidence of record showing 
that the veteran has additional disability as a result of VA 
medical treatment.


CONCLUSION OF LAW

1.  The December 1963 decision is final as to entitlement to 
service connection for back and left ankle disability, and as 
the evidence submitted since those determinations is not new 
and material, the claim of entitlement to service connection 
for back and left ankle disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156 (1998).

2.  The veterans claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for left .wrist disability as a result of 
VA medical treatment, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen a Claim

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a  decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156(a) (1998) provides a definition of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, supra.

Generally, in a case for determination of whether new and 
material evidence had been submitted, there is a review of 
evidence available at the time of the final determination, 
and then a recitation of evidence submitted since that time.  
In this instance, considering the veterans contentions, the 
Board believes that this appeal would best be served by a 
fairly comprehensive inclusion of service medical record 
evidence germane to the back and left ankle claims.  

Review of almost an inch of service medical and 
administrative records reveals hospitalization in April 1944 
for acute appendicitis, with an appendectomy under spinal 
anesthesia.  Medical records, including nursing notes do not 
show any complications or back complaints.  

August 17, 1944 the veteran was seen for complaints of pain 
in the left ankle.  It was noted he was on guard duty last 
night.  He was seen on August 19 for complaints of painful 
left ankle since Tuesday.  An X-ray of the left ankle was 
interpreted as negative for recent or old injury.  

On August 19, he complained of pain in the hip area, with 
subjective complaints of some tenderness, no objective 
findings.  The 21st of August he was transferred to a medical 
facility with reported tenosynovitis of the dorsum of the 
left foot, incurred after a 10 mile hike the 17th of August.  
It was believed that the problem was due to the tongue of the 
shoe.  He was treated conservatively with hot compresses and 
foot elevation.  There were no recorded back complaints.  He 
was noted to be about ready for duty on August 27.  Two days 
later he was referred to reconditioning class for one week 
and then return to duty.  He went AWOL (absent without leave) 
the 8th of September 1944.

A document dated September 20, 1944 indicated that the 
appellant did not meet the requirements for minimum physical 
standards for service due to [u]nstable feebleminded 
soldier who recently went AWOL.  

While a disciplinary prisoner, in September and October 1944, 
the veteran complained of right flank pain and backache.  He 
was hospitalized in October with chronic constipation.  He 
complained of pain in the stomach and back, with the pain 
worse on inspiration and when he lay on his back.  There were 
no reported ankle complaints.  Psychological consultation in 
October 1944 noted that the appellant completed the first 
grade of school at age 13 years, and was unable to read or 
write.  He began drinking at age 14, with 1 arrest for 
drinking.  It was recorded that he basically was a mental 
defective who has taken an escape from his inadequacy by a 
compromise of somatic complaints.  

The veteran was hospitalized for psychiatric evaluation in 
November 1944.  The provisional diagnosis was mental 
deficiency, and it was noted that he had spent only 4 weeks 
on duty, and that he should be returned to duty and 
discharged under Section X.  While hospitalized he was give 
ASA for back pain and complained that he had persistent 
backache.  Medical evaluation noted tenderness along most of 
the spinal column.  It was recorded that [t]his mentally 
deficient patient reveals no grossly evident disability of 
the lumbosacral back.  He was returned to duty 
recovered.  The veteran was hospitalized one more time, 
in November 1944 with nasopharyngitis, no reference to back 
pain.  

The December 18, 1944 examination prior to discharge noted 
that in the section of the report for Statement of Medical 
History by Examinee, the claimant reported several medical 
problems including old injury to the back EPTS (existed prior 
to service), aggravated by spinal shot, and weak left ankle, 
EPTS, old injury in 1934.  This section of the report form 
also included blocks to be checked concerning each reported 
disorder indicating (1) Existed prior to Service; (2) 
Aggravated in Military Service; (3) incurred in military 
service and (4) Permanent physical defects.  With respect to 
the back, the blocks were filled as yes, yes, no and yes.  
With respect to the ankle, the blocks were filled as yes, 
yes, no and yes. 

The section of the examination report marked Record of 
Physical Examination showed the musculoskeletal examination 
and examination of the feet showed no defects.  In an area 
headed Report of Board Review, it was recorded that the 
appellants complaint of injured back aggravated by spinal 
anesthesia, and weak left ankle were on a neurotic basis and 
examination revealed no defect to substantiate his claim.  
This section also required the Board to indicate if the 
claimant had a wound injury or disease likely to result in a 
permanent disability, and the Board responded no.  The 
report was signed by two medical officers. 



Back

In September 1946, in Tennessee, the appellant sought dental 
treatment from the VA.  The veteran was treated at a VA 
medical facility in California, in March 1948, for contusion 
of the left eye, and possible detached retina.  In May 1951 
he sought medical treatment at a VA medical facility, 
reporting that he had been sick several times, with pain in 
the muscles of his arms and legs.  He was evaluated and not 
considered to be in need of hospitalization.

The veteran filed an application for VA disability benefits 
in October 1963, reporting back and left ankle conditions, 
with post-service treatment for the back in 1963.  

VA medical records showed orthopedic clinic consultation in 
late July 1963.  It was noted that the appellant had multiple 
musculoskeletal complaints in the past beginning with low 
back injury while in service.  He had previously been seen at 
the clinic with complaints of left ankle pain and right 
shoulder pain.  In May 1963 he was in an automobile accident, 
having made an illegal left turn, and since that time he 
complained of increasing low back pain in the right side of 
the chest, and right shoulder pain.  The only definite 
evidence of pathology following the auto accident was a right 
scalp laceration, undisplaced fracture of the right distal 
clavicle and questionable fracture of the right 5th rib.  At 
the present time his main complaint was low back pain 
radiating into the left leg, present all of the time.  On 
physical examination there was increased lumbar lordosis, and 
complaints of pain and tenderness not otherwise supported by 
objective findings.  The impression was postural low-back 
pain secondary to increased lumbar lordosis.

An application for VA hospital treatment, dated in September 
1963, noted that the appellant reported no pain free periods, 
and that he wanted service connection for his back.  X-ray 
studies of the lumbar spine were interpreted by the 
radiologist as showing no significant deformity.  The 
examining physician reported some mild degenerative changes 
in the lower lumbar spine.  The X-ray studies of the left 
ankle showed no significant deformity.  

The rating action in December 1963 found no back or left 
ankle disability of service origin, and service connected the 
appendectomy scar, rated noncompensable.  

Evidence after December 1963.

In March 1970, the veteran reported a back condition in 1944, 
showed no treatment after service, and indicated that he was 
service connected for a nervous condition.  He asked that his 
military records be checked for back, stomach, and left ankle 
injury on guard duty.  He also requested consideration for 
pension.

Received in April 1970 were copies of private and VA medical 
records in 1969 and 1970.  In April 1969 he under went 
private evaluation for dyspnea.  Information recorded for 
clinical purposes was to the effect the veteran also 
complained of periodical pain in his back, the original 
injury occurred in 1963 in a car accident, and he was 
unable to work for about a year.  About three weeks prior, 
while lifting a heavy toolbox, he again strained his back and 
now complained of low back pain.  In regard to broken bones, 
he reported fracture of the left wrist in 1957, with closed 
reduction and good functional result.  He reported no ankle 
injury in his very extensive medical history.  He did report 
discharge from the Army for stomach trouble.  Physical 
examination showed no pertinent disability.

P. Anspach, M.D., examined the appellant in late April 1969, 
for low back pain since lifting a toolbox last March.  It was 
noted that the veteran was on seasonal lay-off from the 
cannery since October 1968.  His pain was migratory in nature 
involving his knees, low back, wrists, and elbows, and 
occasionally the left shoulder.  The diagnosis was 
lumbosacral spondylosis, to be treated with back exercises.  
The examiner noted that on closer questioning, the appellant 
reported some difficulty with his back since 1944, in the 
Army, so the condition had been a long and chronic 
affair.  In November 1969 Dr. Anspach, in a letter to a 
county Welfare Department, reported recent examination of the 
veteran in regard to back pain that had prevent work since 
October 1968.  His diagnosis was the same as in April.  It 
was also noted that a rather voluminous file on the appellant 
from the Scenic General Hospital was reviewed, dating back to 
1963, and the appellant had been seen by various orthopedists 
for his low back pain.  In February 1961 the veteran reported 
low back pain and aching for 17 years.  Another physician 
reportedly opined in 1963 that the back pain was 
postural.

A VA physician, in March 1970 noted that X-rays of the 
veterans entire vertebral column, pelvis, shoulders, elbows, 
hands, knees, and feet had been reviewed and no evidence of 
significant skeletal disease had been found except for hammer 
toe, partial amputation of 2 fingers, and small exostosis of 
each distal humerus.  The examiner noted that the appellant 
had made inquire about the X-rays and his aching joints and 
when told there was no evidence of arthritic disease on X-ray 
examination he seemed some what irritated apparently with 
what I told him.

In April 1970 there was VA examination of the veterans back.  
At that time he reported severe pain in the back because of a 
spinal anesthetic.  The examination impression was no 
pathology associated with the lumbar spine, normal back 
examination.

Received in May 1970 were copies of private medical records 
showing treatment for the veteran in 1966 and 1967.  In June 
1966 he was working on a chicken ranch and he had back pain 
in L5-S1 area.  In July he was working in a cannery and all 
his joints hurt, including pain in the low back.  A December 
1966 notation shows that he had chest pain while playing 
basketball.  Later in December 1966 he was working for the 
city and his back hurt, and he had pain in his left shoulder, 
right elbow, and left wrist.  He was treated for low back 
pain in June 1967.

A report from F. G., M.D., received in May 1970 indicates the 
physician had seen the claimant since February 1969.  A 
history was reported of a back injury in 1963 and the report 
of Dr. Anspach was noted.

VA general medical examination was performed in August 1970.  
The pertinent diagnosis was spondylosis of the lumbar spine 
not found.

In hearing testimony in September 1980, the veteran provided 
a detailed account of his recollections of the claimed spinal 
injection in service.  He reported his back had hurt him 
every since.  Minor injuries since service were also 
reported.  He indicated that the pain was constant and his 
back so sore he could not roll over in bed.  When asked if 
anyone had commented on the back, the veteran responded 
[n]ot really.  Reference was made to the discharge 
examination where it was stated that back disability was a 
result of spinal injection.  It was also recorded that the 
veteran fell on the job last September and the doctor that 
took X-rays said his back was jammed up pretty bad, 
Transcript (T.) pp. 2, 3, 4, 6, 7, and 8.  

The veteran, in a certified statement dated in February 1982, 
reported that he now had arthritis of the spine, with extreme 
pains from the exact point of entry of the spinal injection 
in service.  

VA general medical examination in early November 1994 noted 
that the history was obtained solely from the appellant, and 
the spinal anesthesia onset of the back pain was recorded.  
The veteran reported that past X-ray films of the lumbosacral 
spine have been normal, and he then described his current 
back symptoms.  Following physical examination there was no 
diagnosis for the lumbar spine.

VA psychiatric examination was performed in November 1994.  
Information recorded for clinical purposes was to the effect 
the veteran had psychiatric hospitalization in 1970, at a 
time when he was drinking heavily, was in jail 5 months for 
drunk driving and had not used alcohol for over 20 years.  He 
reported retiring in 1983.  There was no Axis I diagnosis for 
the veteran.

VA clinical records for 1994 and 1995 show complaints of back 
pain.  

Received in February 1995 were copies of records of private 
medical treatment for the veteran for his left foot from 1983 
to 1988.  In a medical letter dated February 26, 1986, it was 
noted that the veterans complaints included intermittent 
pain in the low back, localized, for a number of years.  He 
had a number of injuries to his back, could not remember the 
years, and was told that he had back strains.  He had some 
periods of temporary disability as far as his back was 
concerned.  The intermittent pain was sharp like a knife 
jabbed into his back, occasionally radiating into his left 
leg to his knee and down the back of his thigh.  He stated 
that prior to his heel injury he could still do some heavy 
lifting.  Before the back symptoms he could lift up to 200 
pounds.  He had never worn a back support.  Following 
examination the examiner noted that the veteran has 
intermittent slight pain in his back and left knee.

The veteran provided testimony at a hearing before the RO in 
July 1996.  At that time he reported needle injury to the 
spine in service, with back treatment in service, injury to 
his back post-service while wheeling cement, with no current 
back treatment.  He acknowledged that he had no new evidence, 
T. pp. 6 and 7.  He also reported that before he was hurt in 
service he could lift 400 pounds, 200 pounds in each hand, T. 
p. 8.  

Information provided by the veteran before a traveling member 
of the Board, sitting at Oakland, California, in September 
1998, was to the effect he never had any back problem prior 
to the appendectomy in service, and that he had back problems 
every since but he had never been told what his back problem 
was, T. pp. 12, 13, and 14.


Analysis

While the appellants lay assertions must be presumed to be 
true for purposes of determining whether they constitute new 
and material evidence, this presumption does not extend to 
matters beyond the appellants competence.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King v. Brown, 5 Vet. 
App. 19, 21.  Lay persons are not competent to render 
testimony concerning medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, 
"lay assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C. § 5108]".  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993)."  Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).  

The denial of service connection for back disability in 1963, 
appears at first glance to focus on lumbar lordosis as a 
congenital or developmental condition; however, this is 
misleading as the evidence at the time did not show back 
complaints associated with the documentation of the 
appendectomy in 1944, or a clinical basis for the veterans 
complaints of back pain in 1944.  The record showed that 
although the section of the separation examination devoted to 
the examinees report of medical history noted a back 
disability with permanent disability, the far more probative 
assessment by the review board of two medical officers 
concluded that there was no back disability present at 
discharge.  The claimants only reported back disability in 
1963, almost 20 years after service, was lumbar lordosis.  
Although termed congenital or developmental, the fact remains 
that the record did not show that this disability was 
demonstrated in service, there was no competent medical 
evidence diagnosing such a condition within a reasonable time 
after service, and there was no competent evidence linking 
the disability shown in 1963 to service.  The heart of the 
denial in 1963 was that the veteran had no back disability of 
service origin, based on the objective evidence, and there 
was no medical evidence or opinion relating any post-service 
back disability to service.  

Based on the evidence at the time of the denial in 1963, new 
and material evidence to reopen the veterans claim would 
have to include either contemporaneous  medical documentation 
of a diagnosed back disability in service or competent 
medical evidence of a current back disability and a medical 
opinion that there is a relationship between the post-service 
disability and service.  The claimant apparently believes the 
notations with regard to the examinees history on the 
separation examination should be sufficient by themselves to 
establish service connection.  The Board must point out that 
not only are these duplicate copies of the service medical 
records quite plainly not new, they also contain a clear 
contemporaneous medical opinion from two medical officers 
that the claimant had no back disability at the time of 
discharge.  This opinion very clearly is of vastly more 
probative value than the entries as to the medical history.

The evidence since 1963 includes reports from examiners who 
transcribed the history provided by the claimant of a 
continuity of back symptoms since service.  In the Boards 
view, none of the medical providers materially enhanced this 
medical history by providing his own medical opinion that the 
claimant currently has a back disability causally related to 
service.  The mere transcription of statements of medical 
history from a claimant does not constitute competent medical 
evidence to establish a causal link between service and 
current disability.  See LeShore v. Brown, 8 Vet. App. 406 
(1995). 

The veteran admits that he has not submitted any new and 
material evidence in support of his claim, insisting instead 
that the back complaints in service and thereafter are 
sufficient to substantiate his claim.  As noted above, lay 
persons are not competent to render testimony concerning 
medical causation or diagnosis.  See Grottveit.  And in fact 
the medical evidence since 1963 does not show back disability 
in service, or current back disability related to service.  
The evidence is new in the sense that it was not available 
for review in 1963 but the documentation is not material as 
it does not address the essential question of causal 
relationship between the back complaints in service and the 
spinal anesthetic, the existence of any objective back 
disability in service, or a relationship between any post-
service back disability and any organic back problems in 
service.  The evidence is cumulative and to some extent 
redundant, and either by itself or if viewed in connection 
with all the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In the alternative, the Board finds that the veteran has 
essentially argued the merits of the claim throughout his 
communications with VA since 1963.  He has shown little 
comprehension of the concept of new and material evidence.  
He has, in fact, acknowledged at times that he has not 
presented new and material evidence.  He has been provided 
the law and regulations on the merits.  He has exercised his 
right to a hearing and he has been probed as to whether any 
medical provider substantiates his claim of service 
connection and has responded in the negative.   Thus, the 
Board finds that he would not be prejudiced on this record by 
an alternative disposition of the back claim on the merits.  

In such a disposition on the merits, the Board would first 
note that there is little doubt that the claimant has 
convinced himself of the merits of his claim.  His subjective 
conviction, however, does not provide a basis for favorable 
action in light of the far more convincing clinical evidence 
of record.  The Board would first  point out that the 
appellants accounts of the alleged back injury in service 
are wholly unsupported by the contemporary clinical evidence.  
Thus, the Board finds the claimants account provided many 
years after service of the alleged back injury in service is 
not credible.  Next, the Board finds vastly more credible the 
findings and conclusions of the medical providers in service 
who found there was no organic basis for the subjective 
complaints of a back disability.  In this regard, the Board 
would further observe that the post service medical evidence 
for decades after service varied between finding of no back 
disability and conclusions that any back disability was due 
to causes other than service.  This is also highly credible 
evidence that would rebut any argument that the claimants 
current back disability is in any way related to his period 
of service.  Accordingly, even assuming there would be some 
basis under the current law to reopen this claim by virtue of 
some arcane undulations of the standards for new and material 
evidence, the simple reality of this case is that it is as 
deficient in basic merit now as it was when the claimant was 
separated from service in 1944 or the claim was adjudicated 
in 1963.  


Left Ankle

Evidence set forth in the discussion of the claim for back 
disability, referable to the left ankle, is hereby 
incorporated by reference.  The Board notes that the service 
medical record evidence has already been set forth above.  
Additional evidence at the time of the December 1963 denial 
included a May 1951 application for VA treatment, in which 
the veteran referred to his arms and legs but not his ankle.  
He of course noted a left ankle disorder in his disability 
claim in October 1963 but VA medical records from July and 
September 1963 do not reflect any left ankle disability, 
including the X-ray studies in September.

Evidence after December 1963, included private medical 
records from 1966, 1967, and 1969, which did not refer to the 
left ankle, and VA medical records in 1970 concerning 
complaints of multiple joint pain, with no specific findings 
for the left ankle.  While the veteran registered left ankle 
pain in 1944, and current complaints on VA examination in 
August 1970, there were no clinical findings for the left 
ankle.

In a certified statement in March 1979 the veteran reported 
spending a month in a hospital in service, in August and 
September 1944, for his left ankle.  A VA medical certificate 
dated in February 1979 noted complaints of left ankle pain, 
and examination noted tenderness to palpation anterior and 
lateral to the ankle joint, with no swelling and good motion 
but pain on motion.  Orthopedic clinic consultation in March 
1979 noted a history of spontaneous pain in the left ankle 
during W.W.II, with pain for 1 month, and intermittent 
difficulty with pain since.  Other than reported tenderness, 
there were no objective findings for the left ankle.  The 
physician indicated that the joint pain appeared to be 
generalized rather than specifically just an ankle joint 
problem.  Therefore, the underlying problem appeared to be 
medical rather than orthopedic.

In hearing testimony in September 1980, in regard to the left 
ankle, the veteran reported no specific injury in service, 
that it did not hurt all of the time, and that a doctor said 
he had gout, T. pp. 4. 5, and 6.  

The veteran, in a certified statement dated in February 1982, 
reported that his ankle was injured in service, that he was 
hospitalized for about 1 month, and on light duty for a good 
period of time thereafter.  He also reported that recent X-
ray studies at a VA medical facility showed arthritis of the 
left ankle.

In November 1985 the veteran reported having a claim for his 
damaged left heel and ankle since the `70s, and since that 
time his heel and ankle had become worse.  In a certified 
statement in August 1988 the veteran reported that he had 
broken his left ankle and heel as a result of the original 
(ankle) injury.

VA general medical examination in early November 1994 noted 
that the history was obtained solely from the appellant, and 
the guard duty ankle pain was recited.  He reported that in 
1983 he shattered his left heel jumping from a ladder, with 
left ankle and foot problems since that time.  The pertinent 
diagnosis was arthralgia of the left ankle.  

Received in 1995 were copies of records of private medical 
treatment and evaluation of the veterans on the job left 
heel fracture in April 1983, with the last document dated in 
1988.  In a letter dated July 19, 1983, it was recorded that 
the veteran gave a history of spraining his ankle in October 
1982, and having difficulty with the ankle in 1944.  The 
diagnosis was comminuted fracture of the os calcis on the 
left with some disruption of the sub-talar joint.  There was 
sub-talar fusion with iliac bone graft, left sub-talar joint 
in November 1983.  

Dr. Huenergardt, in a letter to an insurance company, dated 
October 25, 1984, noted that the veterans ankle looked good, 
there was very minimal swelling and he had good range of 
motion.  He used a cane, and complained of pain on motion of 
the ankle.  This is all subjective.

Evaluation by Dr. Trauner, as reported in a letter to an 
attorney February 26, 1986, recited the veterans medical 
history, including the post service accident, subsequent 
treatment since 1983, and present symptoms.  The veteran 
complained of intermittent burning sensation in the bottom of 
his left heel, soreness in the dorsum of his left foot, and 
intermittent swelling in the foot region.  He was found to 
have deformity of the left heel, limited motion of the left 
foot and ankle, and 1-inch atrophy of the left calf.  
Subjective symptoms in the left foot were intermittent and 
slight, becoming severe with standing 15 or 20 minutes, or 
walking a short distance.

Dr. Huenergardt, in a letter to an insurance company dated 
August 25, 1988, reported that the veteran was seen for 
complaints of pain in his heel and foot.  The  doctor added 
that the appellants wife discussed with the office staff the 
fact the appellant apparently would go to Tahoe frequently to 
gamble and when he goes he never takes his cane.  He stands 
by the hour.  

Additional records in 1988 showed further evaluation of the 
veteran, and his left foot, and there was discussion of 
possible further surgical intervention, all related to the 
original heel injury.

A February 1996 VA examination, reportedly limited to the 
hands, contained the incidental notation of a fracture of the 
os calcis in 1983.  Examination showed limitation of motion 
of the left ankle, and it was noted that the veteran had 
minimal residual permanent damage to the left ankle from a 
remote injury.  

In hearing testimony in July 1996, the veteran provided his 
recollections of left ankle pain linked to hiking and guard 
duty in service.  He reported he was hospitalized for some 
time, and was told he had inflamed veins of the ankle.  He 
received left ankle treatment after service, until the injury 
in 1983, and he now has left ankle pain just like before, T. 
pp. 2, 3, 4, and 5.

The veteran, in Travel Board testimony in September 1998, 
again reported the guard duty story, and subsequent ankle 
pain, with hospitalization for over a month.  He asserted 
that he was told something about the ligaments in his left 
heel and where it was hurting in from of the ankle joint, and 
even after he was out of the hospital he would have sudden 
onset of problems walking.  The doctor that treated him for 
the left ankle after service was dead.  The veteran reported 
he used a cane to walk, T. pp. 3, 4, 5, 6, and 9.  When asked 
what kind of a diagnosis or label medical providers had used, 
the veteran responded that they hadnt provided him with 
anything, there was never a diagnosis.  In response to 
further questioning, he stated he was never told that he had 
a problem with his ankle due to service and a problem with 
his ankle that was due to his fall in 1983, T. pp. 9 and 10.


Analysis

The denial in 1963 was essentially on the basis that the 
veteran did not have any left ankle disability, in service or 
in 1963.  Evidence since 1963 essentially consists of 
complaints of left ankle pain with no objective disability 
prior to 1983, and medical records from 1983 and thereafter 
showing left foot and ankle problems associated with the heel 
fracture in 1983.  This additional evidence is new, but not 
material because it does not bear substantially and directly 
on the matter at hand.  The additional evidence, if anything, 
only serves to establish that any current left ankle 
disability is related to the post service injury.  In regard 
to the reference to minimal residual permanent damage to the 
left ankle from a remote injury, in February 1996, it is 
noteworthy that the date of the remote injury was not given 
and the reference was vague and equivocal.  Further, no 
reference was made to the disruption of the sub-talar joint, 
and subsequent sub-talar fusion in 1983, as a basis for the 
residual permanent damage.  The vague and equivocal opinion 
is not material.  Elkins v. Brown, 5 Vet. App. 474 (1993).  
For the reasons noted above, the claimant is simply not 
competent to provide a medical diagnosis of a left ankle 
disability or a medical opinion as to a causal relationship 
between a current left ankle disability and service.  
Accordingly the Board must conclude that the appellant has 
failed to present new and material evidence to reopen a claim 
for service connection for left ankle disability.  



38 U.S.C.A. § 1151

Statutory/Regulatory Background

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veterans own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were serve-connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)	General.  Where it is determined that 
there is additional disability resulting from 
a disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)	Additional disability. In determining 
that additional disability exists, the 
following considerations will govern: 
(1)	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)	As applied to examinations, the physical 
condition prior to the disease or injury will 
be the condition at time of beginning the 
physical examination as a result of which the 
disease or injury was sustained. 
(ii)	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	Compensation will not be payable under 
38 U.S.C. 1151  for the continuance or 
natural progress of disease or injuries for 
which the training, or hospitalization, etc., 
was authorized. 
(c)	Cause. In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	The mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable in the absence of 
proof that it resulted from disease or injury 
or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical 
treatment, or examination. 
(3)	Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative. 
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program. For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training. For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.
A meticulous examination into all the 
circumstances is required, including a 
consideration of the time and place of the 
incident producing the injury. 
(6)	Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section. Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)



Factual Background

When examined by the VA in July 1963 the veterans complaints 
included numbness in the left thumb and index finger.  

Private medical records show that in December 1966 the 
veteran was working for the city, and his complaints included 
pain in his left wrist.

In February 1970 the veteran was treated at a VA medical 
facility alleging general weakness over a two-year period and 
arthralgia of the knees and elbows since an automobile 
accident in 1963.  Recently the arthralgia included the 
proximal interphalangeal joints of the hands and wrists.  His 
left hand grip had decreased, and there was a history of left 
wrist fracture in 1957 and 1958. 

VA general medical examination was performed in August 1970.  
X-ray studies of both hands showed an old non-bony union of a 
fracture of the styloid process of the left ulna.

Dr. Osterholm, in a letter dated March 12, 1985, noted that 
the veteran was using crutches and cane, and had some 
distress in his left hand, indicating the thumb, index and 
ling fingers, in the form of aching pain and soreness.  This 
was accompanied by nocturnal sleepiness of the fingers 
such that it would awaken him.  There were no pertinent 
clinical findings.  

On special private examination in September 1988, it was 
noted that records documented injuries to the left hand in 
1977 and 1978, which seemed to have resolved.

November 9, 1994, the veteran was treated at a VA medical 
facility in Livermore.  It was noted that he was on a chair 
at 2 PM, and fell on his left hip and tried to catch himself 
with the left wrist.  The left wrist was modestly painful and 
swollen.  X-ray films showed a distal radius fracture of the 
left wrist.  He was transferred by ambulance to the Palo Alto 
facility, arriving at 8:50 PM, for orthopedic consult.  
Admission note showed he was alert and oriented at admission, 
and the left upper extremity was with splint, he could move 
his fingers and they were warm to the touch, without edema 
and sensation was positive.  The veteran was put to bed at 
2330 hours, with the left wrist in a sling.  At 12:53 AM he 
was taken to X-ray via gurney, and returned from X-ray via 
gurney at 4 AM.  Dr. S., at 4:30 AM was at bedside to do 
reduction to the left wrist.  A solution of 2% Xylocaine was 
injected to the left wrist area per Dr. S.  A 12:10 PM entry 
noted the veteran reported a 5, on a 0 to 10 scale, for pain 
in the left wrist.  He had good movement of the left hand 
fingers, good circulation and sensory .  The splint dressing 
was dry and intact.  At 1445 hours neurology and circulation 
of the left hand was as stated above.  He was awaiting 
discharge to Livermore or admission to Palo Alto.  The 6:00 
PM entry noted he was not going to Livermore.

The orthopedic consult noted that X-rays revealed a 
comminuted distal radius fracture with dorsal angulation, 
shortening, and radial angulation.  Post reduction films of 
the left wrist revealed adequate reduction with 
(indecipherable word) length ulnar tilt and improved 
(indecipherable word) tilt.  The veteran was placed in a 
supporting splint (post reduction) with NVI left hand 
post reduction.  An orthopedic note November 11, 1994 
disclosed that the veteran complained of mild pain of the 
left upper extremity, wrist area.  

The hospital discharge summary, from November 10 to 14, 1994, 
noted that hospital day # 1, was November 9th, and in the 
emergency room the left distal radius fracture was closely 
reduced and splinted, utilizing a hematoma block.  The 
post-reduction films showed adequate positioning.  On 
hospital day 5 (November 14th) his left upper extremity was 
maintained well in his calf splint.

The veteran was seen as an outpatient  the 17th of November, 
on follow-up for the Colles fracture in summer-tong-type 
plaster splint.  He had no pain at the wrist, and hand 
function was intact.  X-ray studies of the left wrist showed 
satisfactory position.  An orthopedic entry the 22nd noted a 
history of 2 prior fractures in the wrist, and reduction of 
the recent fracture on the 9th with placement into a splint.  
He was placed in a long arm cast without difficulty.  X-ray 
studies post-casting were without change.  The 5th of 
December the cast was changed to short arm, because the 
veteran complained of lack of padding.  New X-rays showed no 
change; NVI left fingers.  

The veteran was seen as a drop-in the 5th of January 1995.  
It was noted that he was casted in a cock-up splint until 
December 27th, and X-rays on that date showed good alignment 
with some callus formation.  He was complaining of some 
soreness over the radial styloid and lack of support.  
Examination showed some redness noted over the ulnar styloid.  
The plan was to refer for issue of a new cock-up to relieve 
irritation and provide support.  When seen the 2nd of 
February 1995, he had normal grip and finger motion.  
Reference was made to radial shortening, and March 9th , 
ulnar joint arthritis post Colles fracture was noted.

August 18, 1995 examination showed positive tenderness over 
the ulnar styloid with 30 degrees of extension and 20 degrees 
of flexion.  The assessment was left distal radius fracture 
with shortening, to surgery for correction.  The pre-and 
post-operative diagnosis was ulnocarpal impactation secondary 
to left distal radius fracture.  A left Darrach procedure was 
performed without complications.  It was recorded in 
September 1995 that the veteran complained of left wrist 
pain.  Examination showed lateral deformity (bony) with 
decreased range of motion, tenderness and no effusion.  A 
November 1995 outpatient record shows that the veteran was 
doing well, and now had recurrent pain in the left wrist.  
Examination showed local tenderness.  

The veteran, in a certified statement in October 1995, 
reported that Dr. Sawyer hung sandbags on his thumb and 
pulled down his wrist.  After the splint was put on he was 
told he would lose mobility on his hand.  Now he has problems 
using his hand at all, which is his major extremity.

VA examination of the left hand and wrist was performed in 
February 1996.  It was noted that in 1952 he lost the distal 
phalanx of the left index finger.  Examination showed 
adequate manual dexterity, and normal grip.  It was noted 
that the veteran had minimal loss of function at the left 
wrist following fracture and subsequent surgical 
intervention.  It was also recorded that there was no 
evidence that minimal residual effects were from treatment 
received at the VA.  On the contrary, the treatments seemed 
adequate, appropriate, and minimally had been beneficial.  X-
ray studies of the left wrist showed a healed compression 
fracture of the distal radius sustained on November 1994.  
Internal diffuse osteopenia of the carpal bones was noted and 
also reabsorption of the distal end of the ulna (diffuse bone 
atrophy?).  The impression was healed fracture of distal 
radius, with diffuse osteopenia of carpal bones, distal 
radius, and ulna.

Private evaluation of the left wrist was performed by Dr. 
Caviale, in July 1996.  It was noted that the veteran wanted 
a rating, and the VA is jacking me around.  His problem 
was aching pain, at times sharp when it got worse, in the 
left wrist, located in the dorsal ulnar.  Occasional 
paresthesia in the little  and ring fingers of the hand was 
noted.  It was recorded that Dr. Caviale had some records 
from the VA hospital on admission from the 10th to the 14th of 
November.  The veterans past medical history did not include 
any prior injures to the left wrist.  

Examination showed no muscle wasting in the forearm and no 
sweating abnormalities.  The claimant had a bit of prominence 
of the left distal ulna compared to the right.  Strength of 
the deltoid and biceps and triceps was equal on both sides, 
with wrist flexors and extensors, finger abductors, and grip 
4/5 on the left compared to 5/5 on the right.  Ranges of 
motion of the left wrist lacked only 5 degrees difference on 
the left for extension, with all others equal.  He was tender 
over the distal radioulnar joint and there was increased 
diffuse swelling about this area compared to the right, no 
other pertinent abnormality noted.  The only diagnosis 
legible was fracture of the left distal radius.  

Dr. Caviale noted that the veterans pain was severe, and 
based on the excision of the distal end of the ulna, he had 
achieved physical impairment and loss of physical 
function to the hand equal to 10 percent impairment of the 
whole left arm.  

The veteran, in hearing testimony in July 1996, reported that 
he was run from VA facility to VA facility until 11:00 PM at 
night, and put in a gurney with a 30 pound bag of sand 
swinging on his thumb over the gurney, pulling 2 bones 
together.  When the physician was asked about the weight on 
the thumb, the response was Because I want it that way.  
When they took the cast off the arm was stiff as a board, and 
without movement.  The veteran stated that the problem with 
the wrist was from the [t]reatment I received prior to the 
surgery.  He noted that the surgery itself actually helped, 
T. p. 9.  He complained to Dr. Becker at Palo Alto about the 
Japanese handcuffs clamped on his thumb and swung over 
the gurney, and he said that if he stretched a hand for a 
break he would put a clamp on all four fingers.  Dr. Becker 
didnt say that the procedure used by the other physician was 
wrong.  When asked directly if a doctor ever told him that 
the treatment he received from the VA, particularly the 
weighting of the hand, cause his disability to be worse, the 
veteran responded, [n]ot indirectly because I never have 
asked it indirectly, T. p. 10.  The veteran reported that 
his left hand was worse now because he could not lift over 10 
or 15 pounds, and it kills me to that, T. p. 11.  The 
veteran also reported seeing Dr. Caviale, a hand specialist, 
T. p. 12.

VA EMG (electromyograph) testing of the right and left upper 
extremities in July 1996, revealed findings suggestive of 
polyneuropathy, and left ulnar mononeuropathy in the region 
of the elbow.  A clinic record dated in December 1996 noted 
pain in the left elbow, and paresthesia in the left ring and 
little fingers, with a July 1996 EMG showing unilateral 
tunnel.

In Travel Board hearing testimony in July 1996, the veteran 
provided a brief history of the broken wrist, with 2 
surgeries, on the wrist, and that the wrist just aint 
never been the same and I aint got no strength.  Further, 
he has pain with the weakness, and the size of his hand and 
wrist hand shrunk, requiring alteration of his watch band and 
ring.  He recounted how a 30 pound bag of sand was placed on 
his thumb for about 4 hours, T. pp. 17, and 18.  He also 
reported that he was run up and down the hospital from 11 
oclock one night until 11 oclock the next night.  He was 
told that he lose some mobility in the hand, and it was 9 
months before anything was done.  The account relating to Dr. 
Becker was repeated.  When asked if Dr. Becker agreed that 
putting the weight on the way it was hurt the veterans 
recovery, the veteran responded, [h]e didnt exactly say 
that he agreed, agreed, that he calls that but he says, he 
told me he says whenever I stretch that hand I putI clamp 
all 4 fingers, thats the words he told me., T. pp. 19 and 
20.  He reported that he wasnt treated for anything for 10 
to 12 hours, all they did was put Japanese handcuffs on 
his thumb with a 30 pound bag of sand for about 12 hours, 
more than that, about 24 hours, T. p. 21.  When asked if 
Dr. Becker said that he thought that his method of treatment 
would have produced a better result, the veteran replied, 
Yes he did, but the veteran was not sure that it was in 
writing.  Further, the veteran responded that I dont ask 
him what he put down on his records, he wouldnt tell me if I 
did ask him, T. p. 22.  


Analysis

After a review of the record and the opportunity to take 
testimony from the claimant, the Board does not doubt that 
the veteran is now likewise convinced in his own mind of the 
merits of this claim.  The veteran has advanced a specific 
theory of entitlement that weight applied to his thumb after 
a wrist fracture in November 1994 subsequently caused wrist 
and hand problems, requiring surgery, and now manifested by 
pain, weakness, and atrophy.  The Board must again 
respectfully point out that lay persons are not competent to 
render testimony concerning medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran has any medical expertise, and as 
a layman he can not determine the etiology of his various 
medical symptoms or their relationship to VA care.  In sum, 
his claims of medical causation are of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit.  
Lay assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.

In this regard, the threshold question that must be resolved 
with regard to this claim is whether the veteran has 
presented evidence of a well-grounded claim.  Under the law, 
it is the obligation of the person applying for benefits to 
come forward with a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well grounded claim is [a] plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  A claim for benefits under 38 U.S.C.A. 
§ 1151 is similar to a claim for service connection, with the 
principle distinction that the focus is upon VA care, not the 
claimants period of service. 

The first requirement of a well grounded claim is competent 
medical evidence of a current disability (a medical 
diagnosis).  There is a question as to whether this element 
has been satisfied.  In 1996 the veteran was diagnosed with 
poly neuropathy, and left ulnar neuropathy, but not left 
wrist or hand disability.  The private examiner in 1996, 
however, appears to diagnosis a left wrist disability and the 
Board will assume for the sake of argument that the first 
element of a well grounded claim has been satisfied.

The Board also will assume for the sake of this decision that 
the appellants testimony and evidentiary assertions, which 
must be presumed to be true for the limited purposes of 
determining whether a well grounded claim is present, are 
sufficient to establish the existence of an injury during 
VA treatment. 

Even if the Board were to concede the first two elements of a 
well-grounded claim, the third element, that any additional 
disability is actually the result of VA treatment, has not 
been satisfied.  The Board points out that no medical opinion 
has been offered concerning additional hand or wrist 
disability related to VA medical treatment.  The private 
examination by Dr. Caviale in July 1966 only found that the 
veteran had disability related to the distal radius fracture.  
The doctor had some VA records concerning treatment, and made 
no observation concerning such treatment.  His opinion 
contains no indication that the additional disability was the 
result of VA care as opposed to the natural course of the 
underlying injury.  Further, VA examination in February 1996 
found no evidence of residual effects from VA treatment.  
Absent medical evidence establishing a nexus, the claim is 
not well-grounded, and as the veteran failed to carry his 
burden of making his claim plausible, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(a).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the basis that there was no additional disability due to 
VA treatment, whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).

The Board has given consideration as to whether this claim 
should be returned to the RO to try and secure a statement 
from Dr. Becker concerning his alleged comments that his 
treatment would have been different or would have produced a 
better result.  The VA clinical records associated with 
the wrist in 1995 and afterwards do not support the veterans 
allegation, the VA examination in 1996 found no residuals 
effects from VA treatment. The Board must point out that the 
claimant has presented conflicting testimony concerning what 
Dr. Becker allegedly stated.  In hearing testimony in 1996 
the veteran denied that Dr. Becker told him that application 
of the weight to the thumb was wrong.  At that time all Dr. 
Becker said was that he would have applied weight to the 4 
fingers.  In the Travel Board testimony, when asked if Dr. 
Becker agreed that putting the weight on the thumb hurt the 
veterans recovery, the veteran responded, he didnt actually 
agree, but he did say he would have done it differently.  
Later in his testimony he asserted that Dr. Becker said his 
method would have produced a better result.  It is by no 
means clear that the term better result is equal to an 
opinion that the appellant had additional disability due to 
VA care.

In this regard, the Board further must respectfully point out 
to the appellant that the United States Court of Veterans 
Appeals (Court) has held:

. . . that the connection between what a 
physician said and the laymans account of 
what he purportedly said, filtered as it was 
through a laymans sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute medical evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this case, the 
Board notes that the claimant has been advised of the need 
for nexus evidence.  He has been ambiguous as to whether such 
a clear statement of causation was ever provided by Dr. 
Becker.  Assuming there could still remain any duty under 
38 U.S.C.A. § 5103(a) on the facts of this case, the claimant 
is advised that it is incumbent upon him to obtain evidence 
to support his assertion as to what the physician purportedly 
stated.  



ORDER

As the veteran has not provided new and material evidence to 
reopen his claim as to entitlement to service connection for 
back and left ankle disability, the appeal as to these issues 
is denied.

As the claim for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for left wrist 
disability as a result of VA medical treatment is snot well-
grounded, this appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
